Case: 4:18-cv-01078-CAS Doc. #: 103 Filed: 11/12/19 Page: 1 of 14 PageID #: 2202




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

AMBER J. CRAMER,                               )
                                               )
               Plaintiff,                      )       Case No. 4:18-cv-01078-CAS
                                               )
       v.                                      )
                                               )
EQUIFAX INFORMATION SERVICES,                  )
LLC, et al.                                    )
                                               )
               Defendants.                     )



   PLAINTIFF’S RULE 59(e) MOTION TO ALTER OR AMEND JUDGMENT WITH
                        MEMORANDUM IN SUPPORT


       Now comes Plaintiff, Amber J. Cramer, by and through the undersigned counsel, pursuant

to Rule 59(e) of the Federal Rules of Civil Procedure, and respectfully seeks alteration and/or

amendment to the judgment that was entered in favor of Defendant, Bay Area Credit Services,

LLC, on October 15, 2019, see Judgment and Order of Dismissal [Doc. # 101], specific to

Plaintiff’s claims under the Fair Credit Reporting Act (“FCRA”), 15 U.S.C. § 1681 et seq.

       As more fully set forth in the Memorandum in Support which is attached hereto and

incorporated herein by reference, the relief sought herein is necessary to correct several manifest

errors of law and/or fact as to Plaintiff’s claims under 15 U.S.C. § 1681s-2(b). Accordingly,

Plaintiff respectfully asks this Court to alter and/or amend its Judgment, and to reinstate Plaintiff’s

FCRA claims in their entirety.


                                                   1
Case: 4:18-cv-01078-CAS Doc. #: 103 Filed: 11/12/19 Page: 2 of 14 PageID #: 2203




Dated: November 12, 2019                   Respectfully submitted,


                                            /s/ Sylvia A. Goldsmith_______________
                                           Sylvia A. Goldsmith (#0064871)
                                           GOLDSMITH LAW OFFICE
                                           Park West Building
                                           20545 Center Ridge Road, Suite 415
                                           Rocky River, OH 44116
                                           Telephone: 440-934-3025
                                           Facsimile: 440-934-3026
                                           Email: goldsmith@goldsmithlawyers.com

                                           Robert T. Healey (EDMO # 34138MO)
                                           HEALEY LAW, LLC
                                           640 Cepi Drive, Suite A
                                           Chesterfield, MO 63005
                                           Telephone: 314 401-3261
                                           Facsimile: 636 590-2882
                                           Email: bob@healeylawllc.com

                                           Attorneys for Plaintiff,
                                           Amber J. Cramer




                                       2
Case: 4:18-cv-01078-CAS Doc. #: 103 Filed: 11/12/19 Page: 3 of 14 PageID #: 2204



                                MEMORANDUM IN SUPPORT


I.     INTRODUCTION AND SUMMARY OF ARGUMENT.

       On October 15, 2019, this Court entered Judgment in favor of Defendant, Bay Area Credit

Services, LLC (“Bay Area”), on Plaintiff’s claim under the Fair Credit Reporting Act (“FCRA”),

15 U.S.C. § 1681 et seq. See Judgment and Order of Dismissal [Doc. # 101]. Doing so represents

a manifest error of law and/or fact necessitating correction on multiple levels.

       First, the Court concluded that Defendant did not negligently violate the FCRA because

“[p]lacing a dispute flag on the debt evidences that Bay Area performed a reasonable investigation

and complied with the requirements of the FCRA.” See Memorandum and Order [Doc. # 100] at

17. To reach this conclusion, the Court improperly weighed facts and evidence, drew several

incorrect inferences and conclusions in Defendant’s favor, and usurped the ultimate factual

question at issue here, i.e., whether Defendant performed a “reasonable investigation” of Plaintiff’s

dispute, all in violation of the appropriate summary judgment standard. Failure to apply the

appropriate standard of review is sufficient grounds to grant a motion under Civil Rule 59(e). See,

e.g., Smith v. Clark Cnty. Sch. Dist., 727 F.3d 950, 955 (9th Cir. 2013) (“it is a clear error of law

to not apply controlling Supreme Court precedent”); Jubilee v. Horn, 959 F. Supp. 276, 278-80

(E.D. Pa. 1997) (reversing judgment upon reconsideration where original determination was made

without drawing inferences in favor of the nonmoving party).

       Second, in granting summary judgment to Defendant on Plaintiff’s negligence claim, the

Court also determined that Defendant’s cursory action in this instance was sufficiently

“reasonable” because there is no authority for a finding of negligence “under the FCRA when a

furnisher promptly modified the debt on the plaintiff’s credit report[.]” See Memorandum and

Order [Doc. # 100] at 17. Such determination is incorrect and, in fact, contradicts both regulatory


                                                 1
Case: 4:18-cv-01078-CAS Doc. #: 103 Filed: 11/12/19 Page: 4 of 14 PageID #: 2205



and judicial authority to the contrary that states that, even if a furnisher deletes or modifies a

disputed item, it fails to comply with 15 U.S.C. 1681s-2(b) absent a meaningful, substantive

investigation of such dispute. See Consumer Financial Protection Bureau (CFPB) Bulletin 2014-

01 (courtesy copy attached as Exhibit 1); Hall v. Bay Area Credit Service, unreported, Case No.

4:17-CV-502-A (N.D. Tx. September 15, 2017) (courtesy copy attached as Exhibit 2) (“§ 1681s-

2(b) requires a debt collector take more action than just placing the account in dispute status. It

requires that the debt collector, among other things, conduct an investigation into the merits of the

dispute[.]”).

        Finally, the Court summarily dismissed Plaintiff’s claim for a willful violation of 15 U.S.C.

§ 1681s-2(b) finding that “Plaintiff has not produced any evidence suggesting Bay Area acted with

a ‘conscious disregard’ of her rights under the FCRA.” See Memorandum and Order [Doc. # 100]

at 16. In this regard, the Court applied the wrong standard for willfulness: Plaintiff need only show

that Defendant’s conduct was reckless in order to establish a willful violation of the FCRA. See

Safeco Ins. Co. of Amer. v. Burr, 551 U.S. 47, 127 S.Ct. 2201, 2216, 167 L.Ed.2d 1045

(2007) (“reckless disregard of a requirement of FCRA would qualify as a willful violation within

the meaning of § 1681n(a)”).

        Each of the foregoing errors, compounded by the totality of all three, demonstrates manifest

error sufficient to justify an alteration or amendment to the judgment. Plaintiff’s FCRA claims

should be reinstated in their entirety.

II.     LEGAL STANDARD.

        Civil Rule 59(e) provides that a “motion to alter or amend a judgment must be filed no later

than 28 days after the entry of the judgment.” Fed.R.Civ.P. 59(e). This provision was added to the

Federal Rules of Civil Procedure to “‘mak[e] clear that the district court possesses the power’ to



                                                  2
Case: 4:18-cv-01078-CAS Doc. #: 103 Filed: 11/12/19 Page: 5 of 14 PageID #: 2206



rectify its own mistakes in the period immediately following the entry of judgment.” White v.

New Hampshire Department of Employment Security, 455 U.S. 445, 450, 102 S. Ct. 1162, 71 L.

Ed. 2d 325 (1982). As this Court has commented:

       Rule 59(e) motions “serve the limited function of correcting manifest errors of law
       or fact or to present newly discovered evidence,” Innovative Home Health Care
       [Inc. v. P.T.-O.T. Assocs. of Black Hills], 141 F.3d 1284, 1286 (8th Cir. 1998)], and
       provide “litigants with a narrowly constrained opportunity to do so.

See Baranski v. United States, unreported, Case No. 4:11-CV-123-CAS (E.D. Mo., July 19, 2016)

(courtesy copy attached as Exhibit 3).

       The Court has broad discretion to alter or amend a judgment under Rule 59(e). Innovative

Home Health Care, supra, 141 F.3d at 1286. Civil Rule 59(e) motions “cannot be used to

introduce new evidence, tender new legal theories, or raise arguments which could have been

offered or raised prior to entry of judgment.”        Baranski, supra (quoting United States v.

Metropolitan St. Louis Sewer Dist., 440 F.3d 930, 933 (9th Cir. 2006)).

III. THE PERTINENT AND UNDISPUTED RECORD EVIDENCE CONFIRMS THAT
DEFENDANT CONDUCTED NO INVESTIGATION OF PLAINTIFF’S SUBSTANTIVE
DISPUTE.

       Plaintiff is a victim of identity theft. At no point has she ever owed any money to any

entity for medical treatment or services rendered at or near a St. Louis University Hospital, i.e. St.

Alexius Hospital, on or around December 23, 2016.

       Beginning on September 21, 2017, Defendant began reporting to the three national

consumer reporting agencies (“CRAs”) that Plaintiff owed a specific debt in the amount of $792

which arose from medical treatment or services provided by American Medical Response at St.

Alexius Hospital on or around December 23, 2016. See Plaintiff’s Statement of Contravening and

Additional Material Facts (“PSOF”) [Doc. # 95] at ¶ 66.

       By letter dated November 8, 2017, Plaintiff lodged a formal written dispute with the CRAs

                                                  3
Case: 4:18-cv-01078-CAS Doc. #: 103 Filed: 11/12/19 Page: 6 of 14 PageID #: 2207



specific to the “Bay Area Credit Service” debt in the amount of $792 appearing on Plaintiff’s credit

report. PSOF at ¶ 77. Plaintiff’s dispute centered on the fact that this debt was the result of fraud;

Plaintiff expressly advised that “a woman posing as me sought medical treatment for a drug

overdose on 12/23/2016. She provided St. Alexius Hospital with my name, my birth date, and my

SSN. I do not know how she obtained my personal information.” Id. Plaintiff’s dispute provided

full identifying information for Plaintiff with proof of same, as well as supporting documentation

including, inter alia, a police report, an FTC ID Theft Affidavit, and time records from Plaintiff’s

employer, the United States Postal Service, showing Plaintiff was clocked in at work the entirety

of the day when the medical treatment and/or services were rendered. Id. at ¶ 78.

       Defendant received Plaintiff’s dispute, including all of the forty-some pages of supporting

documentation, from at least one of the CRAs. PSOF at ¶ 79.

       In response, Defendant matched the identifying information of the dispute letter with the

identifying information in Defendant’s records to “match information regarding demographic to

see if it is the same[.]” PSOF at ¶ 81.

       Defendant admits that no substantive inquiry was done of Plaintiff’s dispute that the debt

at issue did not belong to her because of identity theft or fraud. PSOF at ¶ 82. In Defendant’s own

words, “[w]e have no way to validate whether or not any of this information is correct” so rather

than undertake any substantive inquiry or investigation, Defendant merely notes the account as

“disputed.” Id. Thus, the only “modification” made by Defendant was a procedural notation that

the account had been disputed. Id. at ¶ 85. Defendant affirmed to the credit bureau that the

“Disputed Info [is] accurate” and continued to report, with admittedly no review as to Plaintiff’s

substantive dispute of fraud, that the debt was rightfully belonging to Plaintiff, and seriously past

due. Id. at ¶ 84.



                                                  4
Case: 4:18-cv-01078-CAS Doc. #: 103 Filed: 11/12/19 Page: 7 of 14 PageID #: 2208



        Defendant continued to report to the CRAs that Plaintiff had an “active and owing” past

due medical collection account from November 2017 through June 2018. PSOF at ¶¶ 66, 85. Upon

receipt of this lawsuit, Defendant instructed all credit bureaus to delete the subject account from

Plaintiff’s credit report. Id. at ¶ 88.

IV.  ENTRY OF SUMMARY JUDGMENT IN FAVOR OF DEFENDANT ON
PLAINTIFF’S FCRA CLAIMS CONSTITUTES MANIFEST ERROR.

        A.      Plaintiff’s Negligent FCRA Claim Should Not Have Been Summarily
                Dismissed.

        This Court, in granting judgment to Defendant on Plaintiff’s claim for negligent violation

of the FCRA, unilaterally concluded, as matter of law, that “[p]lacing a dispute flag on the debt

evidences that Bay Area performed a reasonable investigation and complied with the requirements

of the FCRA.” See Memorandum and Order [Doc. # 100] at 17. This conclusion runs afoul of the

applicable standard under Civil Rule 56, and contradicts established case law interpreting what

constitutes a “reasonable investigation” under 15 U.S.C. §1681s-2(b).

        A furnisher’s obligation to meaningfully investigate disputes is critical to maintaining the

accuracy of information under the FCRA:

        Investigations of disputes are important because they provide a critical check on
        the accuracy of furnished items. Not only do they prompt a furnisher to reconsider
        information that a consumer has identified as incorrect, investigation can also help
        a furnisher identify problems with respect to the general accuracy of the
        information that it furnishes to CRAs.
CFPB Bulletin 2014-01. For this reason, a furnisher is “obliged to reasonably investigate the

substantive accuracy – and not just the mere existence” of disputed information. Grant v. Direct

Gen. Ins. Co., 2018 U.S. Dist. LEXIS 221510, 35 (N.D. Ga. 2018) (courtesy copy attached as

Exhibit 4). “When a furnisher ends its investigation by reporting that the disputed information

has been verified as accurate, the question of whether the furnisher behaved reasonably will turn

on whether the furnisher acquired sufficient evidence to support the conclusion that the

                                                 5
Case: 4:18-cv-01078-CAS Doc. #: 103 Filed: 11/12/19 Page: 8 of 14 PageID #: 2209



information was true (emphasis added).” Marchisio v. Carrington Mortgage Serv., LLC, 919 F.3d

1288, 1302 (11th Cir. 2019) (citing Felts v. Wells Fargo Bank, N.A., 893 F.3d 1305, 1312 (11th Cir.

2018)).

          Only where “the record taken as a whole could not lead a rational trier of fact to find for

the nonmoving party” is summary judgment appropriate. See Torgerson v. City of Rochester, 643

F.3d 1031, 1042-43 (8th Cir. 2011). Thus, the question of reasonableness under 15 U.S.C. §1681s-

2(b) should be left for the jury “because conduct sufficient to demonstrate that a furnisher engages

in a reasonable investigation in one context may be insufficient in another context.” Gray v.

Amsher Collection Servs., 2019 U.S. Dist. LEXIS 82589 * (D. Maryland, May 15, 2019) (citing

Wood v. Credit One Bank, 277 F.Supp.3d 821, 851 (E.D. Va. 2017)).

          Whether a furnisher’s investigation is determined to be “reasonable” is a fact-
          specific inquiry considered on a case-by-case basis. “When a furnisher reports that
          disputed information has been verified, the question of whether the furnisher
          behaved reasonably will turn on whether the furnisher acquired sufficient evidence
          to support the conclusion that the information was true. This is a factual question,
          and it will normally be reserved for trial.”
See Ball v. Navient Sols., LLC, 2018 U.S. Dist. LEXIS 9997 *7 (D. Ala. 2018) (citing Hinkle v.

Midland Credit Mgmt., Inc., 827 F.3d 1295, 1302 (11th Cir. 2016) (citing Westra v. Credit Control

of Pinellas, 409 F.3d 825, 827 (7th Cir. 2005)).

          Here, seemingly going out of its way to view the evidence most favorably to Defendant,

not Plaintiff as required by Civil Rule 56, the Court explained that “Bay Area investigated the

dispute by matching [Plaintiff’s] personal identifiers to the information on the debt.”           See

Memorandum and Order [Doc. # 100] at 16. This explanation, in and of itself, confirms that what

little action Defendant took completely missed the substance of Plaintiff’s actual dispute, i.e., that

someone other than Plaintiff used her personal identifiers fraudulently to obtain the medical

treatment/services at issue. To do nothing more than match those identifiers and mark the file as


                                                   6
Case: 4:18-cv-01078-CAS Doc. #: 103 Filed: 11/12/19 Page: 9 of 14 PageID #: 2210



“disputed” while reporting back to Equifax that the information was “accurate[,]” see PSOF ¶¶ 81,

82, exemplifies Defendant’s failure to conduct a meaningful inquiry or review of Plaintiff’s

substantive dispute in violation of 15 U.S.C. §1681s-2(b).

       Under virtually identical circumstances, courts have routinely held that such a cursory

match of information does not constitute a reasonable investigation under 15 U.S.C. §1681s-2(b).

For instance, in Ball, supra, the furnisher received a dispute of “true identity fraud, account

fraudulently opened” with respect to a consumer debt, and argued, like Defendant argues here, that

it “reasonably reinvestigated” the dispute even though “the only investigation consisted of

checking Plaintiff’s ID.” See Ball, 2018 U.S. Dist. LEXIS at *7.

       Plaintiff claims her identity was stolen, and yet the only process of verification was
       to confirm whether the social security number, date of birth, and name were hers.
       There was never an issue that the personal information was incorrect. Rather, the
       contention was that [an identity thief] used her personal information without her
       knowledge and consent. The court finds that whether further inquiry was necessary
       and whether the reinvestigation was reasonable are factual issues best left for the
       jury.

See Ball, supra, 2018 U.S. Dist. LEXIS at *11-12.

       Likewise, in Gray, supra, the consumer at one time had a T-Mobile account that was

closed, and subsequently two (2) additional accounts were opened fraudulently using the plaintiff’s

name, date of birth, and Social Security number. Gray, supra, 2019 U.S. Dist. LEXIS 82589 *2.

While the furnisher contacted the original creditor to confirm that the disputed debt was, in fact,

due and owing, it failed to undertake an investigation of the consumer’s substantive dispute, i.e.,

that the subject account(s) was not his:

       No evidence exists that Amsher investigated the allegations of fraud. Amsher’s
       investigation instead consisted solely of contacting T-Mobile to confirm that the
       debt was “due and owing.” Such confirmation may have been sufficient to prove
       the subtotals of the debt and that the settlement on one account -8467 did not resolve
       the -7782 Account debt, but did not touch on whether [Plaintiff] was the individual
       who opened or maintained the -7782 Account.


                                                 7
Case: 4:18-cv-01078-CAS Doc. #: 103 Filed: 11/12/19 Page: 10 of 14 PageID #: 2211




Gray, supra, 2019 U.S. Dist. LEXIS 82589 *8.             The furnisher’s failure to investigate the

substantive dispute lodged by the consumer “precludes finding that it conducted a reasonable

investigation as a matter of law. Id. at *9 (citing Long, supra, 374 F.Supp.3d at 528).

         In the instant case, the undisputed record confirms that Defendant received an Automated

Consumer Dispute Verification (ACDV) from Equifax stating “CLAIMS TRUE IDENTITY

FRAUD – ACCOUNT FRAUDULENTLY OPENED INITIATE INVESTIGATION.” PSOF ¶

79 at EIS-CRAMER-000231-232. Defendant also received from Equifax Plaintiff’s formal

written dispute letter identifying the account being reported by Defendant as belonging to Plaintiff,

Plaintiff’s specific dispute that she is the victim of fraud with her detailed understanding that “a

woman posing as me sought medical treatment for drug overdose on 12/23/2016 [and] provided

St. Alexius Hospital with my name, my birth date, and my SSN,” and more than forty pages of

supporting documentation including a police report and an FTC Identity Theft Report. PSOF ¶ 78

at BACS 00000163, 168-176, 198-201. Thus, Defendant cannot (and, in fact, does not) argue that

it did not know or misunderstood that Plaintiff’s substantive dispute was that she is the victim of

fraud.

         Nevertheless, the undisputed record also confirms that, as a matter of course, Defendant

does not (and did not in this instance) attempt to evaluate or consider the merits of an identity theft

dispute such as Plaintiff’s. PSOF at ¶ 82 (“It’s not our job to determine did this really happen.”).

Instead, Defendant’s only action is to match the identifiers and then “note that the consumer has

disputed the information.” Id. This undisputed evidence is more than sufficient to lead a rational

trier of fact to find in Plaintiff’s favor on the subject FCRA claim thereby rendering summary




                                                  8
Case: 4:18-cv-01078-CAS Doc. #: 103 Filed: 11/12/19 Page: 11 of 14 PageID #: 2212



judgment wholly inappropriate. See Torgerson, supra, 643 F.3d at 1042-43.1 For the Court to have

concluded otherwise is manifest error necessitating correction.

         Finally, the Court resolved the ultimate factual question at issue here determining that

Defendant’s cursory action in this instance was sufficiently “reasonable” because there is no

authority for a finding of negligence “under the FCRA when a furnisher promptly modified the

debt on the plaintiff’s credit report[.]” See Memorandum and Order [Doc. # 100] at 17. This is

not correct. First, the Consumer Financial Protection Bureau has cautioned against judging

whether a furnisher has fulfilled its obligation to perform a meaningful investigation by the

ultimate action taken:

         The CFPB is concerned that, when a furnisher responds to a consumer’s dispute, it
         may, without conducting an investigation, simply direct the consumer reporting
         agency (CRA) to delete the item it has furnished. * * * [W]hether an investigation
         is reasonable depends on the circumstances, but furnishers should not assume that
         simply deleting that item will generally constitute a reasonable investigation.

CFPB Bulletin 2014-1 at 1, 2.

         Second, courts have held - in at least one case specifically involving the instant

Defendant – that the practice of placing an account in dispute status rather than conducting a



1
  Additionally, the FCRA mandates removal “of any information in the file of a consumer that the consumer identifies
as information that resulted from an alleged identity theft, not later than 4 business days after the date of receipt by
such agency of – (1) appropriate proof of the identity of the consumer; (2) a copy of an identity theft report; (3) the
identification of such information by the consumer; and (4) a statement by the consumer that the information is not
information relating to any transaction by the consumer.” 15 U.S.C. § 1681c-2(a). While Section 1681c-2 places the
obligation on the CRAs to block such information, courts recognize that under 15 U.S.C. § 1681s-2(b), a “reasonable
investigation” of the accuracy of any item disputed by the consumer necessarily requires a furnisher to determine
whether that information should be excluded from the report based on the totality of provisions of the FCRA. See,
e.g., Hill v. Ocwen Loan Servicing, LLC, 369 F.Supp.3d 1324, 1329 (N.D. Ga. 2019) (“The duty to investigate and
correct disputed information also includes determining whether a mortgage delinquency should have aged off a
consumer report.”). Here, it is undisputed that Defendant received as part of Plaintiff’s dispute a police report and an
FTC ID Theft Affidavit, both of which constitute the necessary “identity theft report” mandating a block of the
information disputed by Plaintiff. PSOF ¶ 78. For Defendant to have ignored this information, relying instead solely
on a match of identifying information to respond back to Equifax that “Disputed Info accurate,” should have precluded
a determination that Defendant’s investigation was “reasonable” as a matter of law. In fact, to the contrary, courts
have determined that such failure, in and of itself, was so unreasonable that it warrants summary judgment in favor
of the consumer. See Long v. Pendrick Capital Partners II, LLC, 374 F. Supp. 3d 515, 528-529 (D. Maryland 2019).
At a minimum, this further demonstrates that a rational trier of fact could find in Plaintiff’s favor on this claim.

                                                           9
Case: 4:18-cv-01078-CAS Doc. #: 103 Filed: 11/12/19 Page: 12 of 14 PageID #: 2213



meaningful, substantive inquiry into the consumer’s specific dispute runs afoul of 15 U.S.C.

§1681s-2(b). See Hall, supra, at 3 (“§ 1681s-2(b) requires a debt collector take more action

than just placing the account in dispute status. It requires that the debt collector, among other

things, conduct an investigation into the merits of the dispute[.]”).

       Yet that is precisely what Defendant has done here. The dispute at issue here was that,

as a victim of identity theft, Plaintiff was not the individual who received the medical

treatment/services reflected by the collection account being reported on Plaintiff’s credit report

and so, the debt should not be reported as belonging to her. PSOF ¶¶ 78, 79. Defendant never

undertook to consider let alone “investigate” that dispute, and simply placed the account in

dispute status instead of conducting any sort of meaningful inquiry into Plaintiff’s dispute.

PSOF ¶ 82. Thus, it is patently incorrect to conclude that Defendant fulfilled its “reasonable

investigation” obligation as a matter of law, and concluding otherwise is not only a manifest

error of law and/or fact, but also constitutes a gross miscarriage of justice.

       B.      The Court Applied an Incorrect Standard for Willfulness.

       In summarily dismissing Plaintiff’s claim for willful violation of the FCRA, the Court

stated “Plaintiff has not produced any evidence suggesting Bay Area acted with a ‘conscious

disregard’ of her rights under the FCRA.” See Memorandum and Order [Doc. # 100] at 16.

However, the United States Supreme Court has directed that the standard for a willful violation of

the FCRA includes not only knowing or intentional violations of the Act’s requirements, but also

violations in reckless disregard of the law. Safeco, supra, 127 S.Ct. at 2216. Thus, Plaintiff need

only show a “reckless failure” to comply with the FCRA in this instance. See Poehl v. Countrywide

Home Loans, Inc., 528 F.3d 1093, 1096 (8th Cir. 2008).




                                                  10
Case: 4:18-cv-01078-CAS Doc. #: 103 Filed: 11/12/19 Page: 13 of 14 PageID #: 2214



       Here, the undisputed record evidence confirms that Defendant undertook no investigation

of Plaintiff’s dispute of identity theft, opting instead simply to place the account in dispute status,

a decision which resulted in the fraudulent information continuing to be reported as belonging to

Plaintiff until after this lawsuit was filed. PSOF ¶¶66, 85, 88. A reasonable jury could find

Defendant’s actions in that regard to be a “reckless failure” with respect to Plaintiff’s rights.

Applying the wrong standard in this regard is manifest error warranting amendment and/or

alteration of judgment on point.

V.     CONCLUSION.

       For all the reasons enumerated above, it was a manifest error of law and/or fact to enter

Summary Judgment in favor of Defendant on Plaintiff’s claims of negligent and willful

violations of the FCRA. Accordingly, that judgment should be altered and/or amended, and

Plaintiff’s FCRA claim should be reinstated in its entirety.

Dated: November 12, 2019                               Respectfully submitted,


                                                        /s/ Sylvia A. Goldsmith_______________
                                                       Sylvia A. Goldsmith (#0064871)
                                                       GOLDSMITH LAW OFFICE
                                                       Park West Building
                                                       20545 Center Ridge Road, Suite 415
                                                       Rocky River, OH 44116
                                                       Telephone: 440-934-3025
                                                       Facsimile: 440-934-3026
                                                       Email: goldsmith@goldsmithlawyers.com

                                                       Robert T. Healey (EDMO # 34138MO)
                                                       HEALEY LAW, LLC
                                                       640 Cepi Drive, Suite A
                                                       Chesterfield, MO 63005
                                                       Telephone: 314 401-3261
                                                       Facsimile: 636 590-2882
                                                       Email: bob@healeylawllc.com

                                                       Attorneys for Plaintiff,
                                                       Amber J. Cramer

                                                  11
Case: 4:18-cv-01078-CAS Doc. #: 103 Filed: 11/12/19 Page: 14 of 14 PageID #: 2215




                                  CERTIFICATE OF SERVICE


          The undersigned hereby certifies that a true and accurate copy of the foregoing Plaintiff’s

Rule 59(e) Motion To Alter Or Amend Judgment With Memorandum In Support is being filed

electronically on this 12th day of November, 2019. Notice of this filing will be sent to all parties

and/or counsel of record by operation of the Court’s electronic filing system on all counsel of

record.


                                                /s/ Sylvia A. Goldsmith
                                               Sylvia A. Goldsmith, Esq.

                                               Attorney for Plaintiff
                                               Amber J. Cramer




                                                  12
